Exhibit 10.17

AMENDMENT TO

EXCESS BENEFIT PLAN

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley & Co. Incorporated Excess Benefit Plan, effective as of the date set
forth herein, as follows:

1. Effective April 1, 2007, Section III, Participation in the Plan, is amended
by adding the following at the end of the first paragraph thereof:

“In addition, if an employee was not a Participant immediately before the merger
of Morgan Stanley DW Inc. with and into Morgan Stanley & Co. Incorporated as of
April 1, 2007, such employee shall not be eligible to become a Participant
hereunder as a result of such merger or otherwise.”

* * * * * * * *

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of the 20th day of November, 2007.

 

MORGAN STANLEY & CO. INCORPORATED By:   /s/ KAREN JAMESLEY Title:   Global Head
of Human Resources